IN THE SUPREME COURT OF TENNESSEE

                                AT JACKSON



                                                         FILED
                                               FOR PUBLICATION
                                                            July 12, 1999
                                               Filed: July 12, 1999
                                                         Cecil Crowson, Jr.
KAREN SULLIVAN,                      )                 Appellate Court Clerk
                                     )
            Appellee,                )
                                     )            SHELBY CIRCUIT
                                     )
                                     )
Vs.                                  )         HON. KAREN WILLIAMS,
                                     )               JUDGE
                                     )
                                     )
BAPTIST MEMORIAL HOSPITAL,           )
                                     )
            Appellant.               )         No. 02-S-01-9804-CV-00032




For the Appellant:                       For Appellee:

Paul E. Prather                          Stephen H. Biller
Steven W. Likens                         Memphis, Tennessee
KIESEWETTER WISE KAPLAN
SCHWIMMER & PRATHER, PLC                 Sara L. Hall
Memphis, Tennessee                       Memphis, Tennessee




                              OPINION




COURT OF APPEALS REVERSED;
TRIAL COURT JUDGMENT AFFIRMED.                             ANDERSON, C.J
       We granted the appeal in this defamation case to determine whether the

element of publication is satisfied when an employee is compelled to disclose to a

prospective employer the reason given for termination by a former employer. The trial

court granted summary judgment to defendants, concluding that the plaintiff’s self-

published statements failed to satisfy the publication element of defamation. The Court

of Appeals reversed, adopting the minority view that self-publication satisfies the

publication element when 1) the defendant can reasonably foresee that the plaintiff will

be compelled to publish the defamatory statement and 2) the plaintiff is in fact

compelled to publish the defamatory statement on subsequent employment

applications.



       After our review of the record and applicable law, we conclude that compelled

self-publication does not satisfy the publication element essential to a prima facie case

of defamation because it is contrary to the well-settled law of this State, which reflects

the majority view, and contrary to important policy principles. Accordingly, we reverse

the Court of Appeals’ judgment and reinstate the trial court’s grant of summary

judgment to the defendant.



                                      BACKGROUND

       Plaintiff Karen Sullivan (“Sullivan”) worked full-time for defendant Baptist

Memorial Hospital (“Baptist”) as a neonatal nurse in the neonatal intensive care unit.

While working for Baptist, Sullivan also performed temporary nursing services for St.

Francis Hospital (“St. Francis”) through a nursing service staffing agency. St. Francis

was in the process of setting up its own neonatal unit and employed several Baptist

nurses.



       According to the record, Baptist grew suspicious that its nurses were taking

Baptist’s property, i.e. certain medical devices, in an effort to assist St. Francis in the

development of its neonatal unit. That suspicion focused on Sullivan.



                                             -2-
           Thereafter, Susan Parsons (“Parsons”), a Baptist nurse, said she told Sullivan’s

supervisor that Sullivan took neonatal IV catheters from Baptist to use at St. Francis.1

Parsons also said she had a conversation with Sullivan in which Sullivan confided that

she had taken the angiocaths to St. Francis, about which Parsons testified as follows:


                 [Sullivan] preceded to tell me that [a St. Francis physician]
                 had even asked her opinion of pumps, what kind of pumps
                 to order for their unit. Then she went on to say that I even
                 took some angiocaths and covered her mouth, put her hand
                 over her mouth and started speaking quietly and softly and
                 looked around the room as if to see if there was anybody
                 around.

                        And at the same time she said, I guess I shouldn’t
                 say that too loudly. But I took those over there because the
                 old angiocaths they were using were the old type we used to
                 use here. And they didn’t work very well so I took them
                 some of our newer ones.



When Baptist confronted Sullivan with Parsons’ accusations, Sullivan denied the

conversation and denied taking Baptist’s property for use at St. Francis. Nonetheless,

Baptist terminated Sullivan for misappropriating its property.



           After her termination, Sullivan applied for a neonatal nurse position at both

Methodist Hospital and Jackson Madison County Hospital. She says that she was

compelled to reveal the defamatory reason Baptist terminated her, and, as a result,

neither hospital hired her. Sullivan then filed suit in circuit court against Baptist alleging

defamation and other causes of action.2



           Baptist filed a motion for summary judgment on the grounds that it did not

publish the defamatory information, which is an essential element of a defamation

action. Sullivan conceded that Baptist did not publish the information but contended

that the publication element of her defamation claim was satisfied because she was



           1
                 According to the record, the IV catheters were .24 gauge angiocaths used to start IVs on
infants.

           2
                Sullivan also named Parsons and her supervisor, Pat Thomas, as defendants, but she
appeals only as to the claim against Baptist for defamation.

                                                    -3-
compelled to publish Baptist’s defamatory statements on subsequent employment

applications.



       The trial court granted Baptist’s motion for summary judgment, on the grounds

that self-published statements do not satisfy the publication element of a cause of

action for defamation and are not actionable under Tennessee law. The Court of

Appeals reversed. It reasoned that “the law in Tennessee should recognize the

principle of compelled self-publication,” and held that the publication element required

for a defamation claim can be met if 1) the publication of the defamatory statement is

reasonably foreseeable to the defendant, and 2) the plaintiff is compelled to republish

the defamatory statement. The Court of Appeals limited its holding to apply only “to

those cases in an employment setting in which the plaintiff is forced to republish false

and defamatory reasons for his or her termination on subsequent job applications.”



       We granted the defendant’s application for permission to appeal.



                                        ANALYSIS

       We begin our analysis by noting the applicable standard of review. The trial

court’s grant of summary judgment is purely a question of law; accordingly, our review

is de novo, and no presumption of correctness attaches to the lower courts’ judgments.

E.g., City of Tullahoma v. Bedford County, 938 S.W.2d 408, 412 (Tenn. 1997).



       To establish a prima facie case of defamation in Tennessee, the plaintiff must

establish that: 1) a party published a statement; 2) with knowledge that the statement is

false and defaming to the other; or 3) with reckless disregard for the truth of the

statement or with negligence in failing to ascertain the truth of the statement. See

Restatement (Second) of Torts § 580 B (1977); Press, Inc. v. Verran, 569 S.W.2d 435,

442 (Tenn. 1978). “Publication” is a term of art meaning the communication of

defamatory matter to a third person. Quality Auto Parts Co. v. Bluff City Buick Co., 876
S.W.2d 818, 821 (Tenn. 1994).

                                            -4-
       The sole issue involved in this appeal is whether Sullivan’s “compelled” repeating

of Baptist’s defamatory reasons for termination satisfies the publication element of a

defamation action. Adopting the Court of Appeals’ reasoning, Sullivan argues that the

publication element is satisfied because: 1) Baptist could reasonably foresee that

Sullivan would have to communicate the defamatory reasons for her termination to a

third party; and 2) Sullivan was in fact compelled by prospective employers to reveal the

defamatory reasons for her termination.



       Urging this Court to adopt the doctrine of self-publication and to affirm the Court

of Appeals, Sullivan insists that only “compelled” self-publication in an employment

setting, as opposed to voluntary self-publication, should be actionable. Baptist, on the

other hand, argues that the Court of Appeals’ decision is contrary to precedent, the

majority view, Tennessee’s employee-at-will doctrine, important jurisprudential

concerns, and other policy principles.



       This Court first considered the doctrine of self-publication in a non-employment

context in Sylvis v. Miller, 96 Tenn. 94, 33 S.W. 921 (1896). In Sylvis, the plaintiff

received a defamatory letter through the mail which he opened and showed to several

friends and relatives. The trial court instructed the jury that the plaintiff’s publication of

defendant’s defamatory statements would not support a defamation action. On appeal,

this Court reasoned that the “defendant is not answerable for anything the plaintiff may

choose to do with the letter after it has once safely reached his hands,” and held that

“[i]f a person receives a letter containing libelous matter, he will not be justified in

publishing it.” Id. at 922. Accordingly, we affirmed the trial court.



       Three years later, in Kansas City, M. & B. R. Co. v. Delaney, 102 Tenn. 289, 52
S.W. 151 (1899), this Court was again presented with an opportunity to adopt the

doctrine of self-publication, this time in an employment setting. In Delaney, the

plaintiff’s agent obtained a recommendation letter from plaintiff’s previous employer,

which alleged that plaintiff, a union member, had left his employment during a strike.

                                              -5-
Though the defendant showed the letter only to the plaintiff’s agent, the plaintiff showed

the letter to potential employers. This Court stated that “[u]nder the authorities, the

company is not liable for any of the consequences of the act of [plaintiff] in making

publication of the letter after it reached his hands.” Id. at 152. Applying Sylvis, this

Court held that the plaintiff was not justified in publishing the defamatory letter. Id. at

152-53.



       Sullivan attempts to distinguish this early Tennessee precedent by arguing that

the self-publication in Sylvis was outside the employment context and the self-

publication in Delaney was voluntary. Sullivan contends that only “compelled” self-

publication in an employment context should be actionable.



       As one commentator has observed, however, “compulsion” is present in every

defamation case involving self-publication of the reason for termination by a former

employer:

              “Compulsion” within the meaning of the doctrine would
              automatically occur when a prospective employer asks an
              applicant for his or her employment history and reason(s) for
              leaving the previous place of employment, and the applicant
              repeats the termination reason given by the former
              employer. All former employers will be held to have
              foreseen or to have had an obligation to foresee that the
              former employee would be asked to provide this information
              and would thus be “compelled” to answer.


Ronald Turner, Compelled Self-Publication: How Discharge Begets Defamation, 14

Empl. Rel. L.J. 19, 27-28 (1988). Thus, we do not find persuasive Sullivan’s argument

that our prior decisions rejecting the doctrine of self-publication are distinguishable

because the self-publication in those cases was voluntary.



       Other states are split on how to resolve the question of self-publication. The

minority view is that self-publication in the employment setting satisfies the publication

requirement of defamation because the plaintiff is effectively compelled to publish the

defamatory material to prospective employers. Thus, the self-publication is reasonably


                                             -6-
foreseeable to the former employer. See, e.g., McKinney v. County of Santa Clara, 110
Cal. App. 3d 787, 168 Cal. Rptr. 89 (Cal. Ct. App. 1980); Munsell v. Ideal Food Stores,

494 P.2d 1063 (Kan. 1972); Grist v. Upjohn Co., 168 N.W.2d 389 (Mich. Ct. App.

1969); Lewis v. Equitable Life Assurance Soc’y, 389 N.W.2d 876 (Minn. 1986).



         The majority of states addressing the issue do not recognize self-publication as

constituting publication for defamation purposes, even when the publication is

compelled in the employment setting. See, e.g., Gore v. Health-Tex, Inc., 567 So. 2d
1307 (Ala. 1990); Layne v. Builders Plumbing Supply Co., 569 N.E.2d 1104 (Ill. App. Ct.

1991) Yetter v. Ward Trucking Corp., 585 A.2d 1022 (Pa. Super. Ct. 1991). 3 Rejection

of the doctrine of compelled self-publication is based on policy reasons, including the

public’s interest in open communication about employment information and limiting the

scope of defamation liability:

                  Both employers and employees have significant interest in
                  open communication about job-related problems. Further, it
                  is in the public interest that information regarding an
                  employee’s discharge be readily available to the discharged
                  employee and to prospective employers. In our opinion, the
                  doctrine of compelled self-defamation unduly burdens the
                  free communication of views and unreasonably broadens
                  the scope of defamation liability.

Layne, 569 N.E.2d at 1111 (citation omitted).



         We agree that the potential for defamation liability every time an employee is

terminated would chill communications in the work place, preventing employers from

disclosing reasons for their business decisions, and would negatively affect grievance

         3
                    Feder al courts a pplying state law also ha ve reco gnized the majo rity rule. De Leon v.
Saint Joseph Hosp., Inc., 871 F.2 d 1229 , 1237 (4 th Cir. 198 9) (applying M aryland law) ; Spratt v. Northern
Automotive Corp., 958 F. Supp. 456, 465 (D. Ariz. 1996) (reasoning that Arizona courts are not among
those tha t would rec ognize a to rt of com pelled se lf-publication ); Sarratore v. Longview Van Corp., 666 F.
Sup p. 12 57, 1 263 (N.D . Ind. 1 987 ) (rea son ing th at the doct rine o f self -pub licatio n is no t the la w in
Indiana); Hensley v. Armstrong World Indus., Inc., 798 F. Supp. 653, 657 (W.D. Okla. 1992) (stating that
Oklah oma would fo llow the “vas t majo rity of states” c onsider ing the theo ry of self-pu blication an d reject it).
In other jur isdictions, th e issue a ppears to be und ecided. W eintra ub v. P hillips, Nizer , Ben jam in, Krim &
Ballon, 568 N.Y.S.2d 84, 85 (N. Y. App. Div. 1991) (stating that New York law does not recognize a
defam ation claim where th e plaintiff volun tarily republishe d the allege d defam atory word s); Doe v.
Smithkline Beecham Corp., 855 S.W.2d 248 (Tex. App. 1993) (“While we are aware of non-Texas
authority allowing ‘self-defamation’ claims under only a foreseeability test, the Texas Supreme Court has
yet to adopt or approve such a broad cause of action. We decline to do so.”). For an overview of cases
conside ring the se lf-publication doctrine, s ee gen erally David P . Chapu s, Anno tation, Publication of
Allegedly Defamatory Matter by Plaintiff (“Self-Publication”) as Sufficient to Support Defamation Action, 62
A.L.R. 4th 616 (1988).

                                                          -7-
procedures intended to benefit the discharged employee. As one commentator has

observed:

                     A shutdown of communication would hurt both
              employees and employers. Employees falsely accused of
              misconduct may be wrongfully terminated because they
              would never have a chance to rebut the false accusations.
              Employees who may be able to improve substandard job
              performances may fail to do so because needed feedback is
              withheld. . . . It seems that both employees and employers
              stand to lose if employers adopt a policy of silence. . . .
              Unfortunately, employees will bear the costs of such a policy
              without a corresponding benefit.


Louis B. Eble, Self-Publication Defamation: Employee Right or Employee Burden?, 47

Baylor L. Rev. 745, 779-80 (1995). Moreover, recognition of the self-publication

doctrine may further harm employees who have been fired for discriminatory reasons.

“Normally, a factfinder would be justifiably suspicious if an employer fired an employee

in a protected group and refused to explain the reason for the termination at the time of

discharge.” Id. at 784. In light of the self-publication doctrine, however, an employer’s

silence could justifiably be viewed as savvy rather than suspicious. Id. at 784-85; see,

e.g., Layne, 569 N.E.2d at 1111 (“[T]he only way an employer could seemingly avoid

litigation and the possible liability for substantial damages in situations such as the

instant one would be to deter from communicating to an employee, as well as to a third

person, the reason the employer felt justified in terminating employment.”); see also

Lewis, 389 N.W.2d at 896 (Kelley, J., dissenting).



        We conclude that important policy concerns weigh in favor of our adherence to

the majority view. For instance, plaintiffs allowed to avail themselves of the self-

publication doctrine would have less incentive to mitigate damages. Layne, 569 N.E.2d

at 1111. Because the statute of limitations in a defamation case begins to run from the

date of publication, Quality Auto Parts Co., 876 S.W.2d at 821-22, and since a new

cause of action arises with each publication, see id., a plaintiff relying on the doctrine of

self-publication would not only have the ability to control the statute of limitations but

also the number of causes of action which arise. In other words, a plaintiff need only

apply for a job in order to create or renew a claim for “compelled” self-publication.

                                             -8-
Consequently, the defendant employer could potentially be subject to liability

throughout the plaintiff’s lifetime.



        Moreover, we conclude that the doctrine of compelled self-publication conflicts

with Tennessee’s employee-at-will doctrine. Although Sullivan contends that an

employer would be liable under the self-publication doctrine “only” for negligently

investigating and then stating a defamatory reason for termination when it is reasonably

foreseeably that the former employee will be compelled to repeat and “publish” this

defamatory reason to potential employers, an employer in Tennessee has no duty to

investigate before terminating an at-will employee. Cf. Stein v. Davidson Hotel Co., 945
S.W.2d 714, 717 (Tenn. 1997).



        For over a century, Tennessee has recognized that, with limited exceptions not

applicable here, an employer may terminate an employment at-will relationship at any

time for good cause, bad cause, or no cause. E.g., Payne v. Western & Atl. R.R., 81
Tenn. 507, 518-20 (1884); Forrester v. Stockstill, 869 S.W.2d 328, 330 (Tenn. 1994).

To adopt the doctrine of compelled self-publication and to impose a duty on employers

to conduct a thorough investigation leading to accurate conclusions would significantly

compromise these well-settled principles encompassed by the at-will employment

doctrine in Tennessee. Cf. De Leon v. Saint Joseph Hosp., Inc., 871 F.2d 1229, 1237

(4th Cir. 1989) (“[T]he theory of self-publication might visit liability for defamation on

every . . . employer each time a job applicant is rejected.”).



        In addition, we note that the legislature has spoken on the issue of the

employer’s liability incurred from communicating information about an employee. Tenn.

Code Ann. § 50-1-105 (Supp. 1998). This section provides that:


              [a]ny employer that, upon request by a prospective employer
              or a current or former employee, provides truthful, fair and
              unbiased information about a current or former employee’s
              job performance is presumed to be acting in good faith and
              is granted a qualified immunity for the disclosure and the
              consequences of the disclosure. The presumption of good

                                             -9-
              faith is rebuttable upon a showing by a preponderance of the
              evidence that the information disclosed was:

                     (1) Knowingly false;
                     (2) Deliberately misleading;
                     (3) Disclosed for a malicious purpose;
                     (4) Disclosed in reckless disregard for its falsity or defamatory
                            nature; or
                     (5) Violative of the current or former employee’s civil rights
                            pursuant to current employment discrimination laws.


Id. Under this statute, mere negligence is not enough to rebut the presumption in favor

of the employer’s good faith. Id. In contrast, defamation may be proven by establishing

that a party published a false and defaming statement with reckless disregard for the

truth or with negligence in failing to ascertain the truth. Verran, 569 S.W.2d at 442.

Thus, under the statute, an employer could not be held liable for disclosing allegedly

defamatory information about which it was only negligent in ascertaining the truth. It

follows, therefore, that an employer should not be held liable for disclosure of this same

information when it is self-published by a former employee.



        Accordingly, after considering the arguments of both parties, the record, and

applicable law, we conclude that our holdings in Sylvis and Delaney are in accordance

with the well-reasoned majority rule in other jurisdictions and are controlling in this case.

We therefore decline to adopt the doctrine of compelled self-publication.



                                      CONCLUSION

        In our view, the doctrine of compelled self-publication is contrary not only to the

well-settled law of this state and the majority view but also important policy principles.

Accordingly, the Court of Appeals is reversed. We reinstate the judgment of the trial

court granting summary judgment to the defendant and remand to the trial court for

further necessary proceedings in accordance with this opinion. Costs of this appeal are

taxed against the plaintiff for which execution shall issue if necessary.



                                                   ______________________________
                                                   RILEY ANDERSON, CHIEF JUSTICE


                                            -10-
CONCUR:
Drowota, Birch, Holder, and Barker, JJ.




                                          -11-